     Case 3:20-cv-00142-LRH-CLB Document 7 Filed 04/02/20 Page 1 of 3




 1   Katherine F. Parks, Esq. - State Bar No. 6227
     Thorndal Armstrong Delk Balkenbush & Eisinger
 2
     6590 S. McCarran Blvd., Suite B
 3   Reno, Nevada 89509
     (775) 786-2882
 4   kfp@thorndal.com
     Attorneys for Defendants
 5
     M.T. BRANTINGHAM, SHANE JOYNER,
 6   MATTHEW GALVIN, AND BRIAN KHARRL

 7                              UNITED STATES DISTRICT COURT
 8
                                        DISTRICT OF NEVADA
 9
10    RYAN BRANDON,                                         CASE NO. 3:20-cv-00142-LRH-CLB
11                                       Plaintiff,
                                                            STIPULATION AND ORDER TO
12
      vs.                                                   EXTEND TIME TO FILE ANSWER
13                                                          TO COMPLAINT [ECF NO. 1]
      LYON COUNTY DEPUTY BRANTINGHAM,
14    M.T.; LYON COUNTY DEPUTY SHANE
15    JOYNER; LYON COUNTY DEPUTY
      MATTHEW GALVIN; and, MINERAL
16    COUNTY DEPUTY BRIAN KHARRL,
17                                       Defendants.
18
19          COMES NOW Plaintiff, RYAN BRANDON, and Defendants, M.T. BRANTINGHAM,

20   SHANE JOYNER, MATTHEW GALVIN, and BRIAN KHARRL, by and through their
21
     undersigned attorneys, and hereby stipulate that the Defendants shall have through and until May
22
     4, 2020, in which to file their Answer to the Complaint.
23
24   ///

25   ///
26   ///
27
     ///
28



                                                      -1-
     Case 3:20-cv-00142-LRH-CLB Document 7 Filed 04/02/20 Page 2 of 3



            This is the parties’ first request to extend said deadline and they submit that the instant
 1
 2   request is not for the purpose of undue delay.

 3     DATED this 2nd day of April, 2020.               DATED this 2nd day of April, 2020.
 4
       LAW OFFICES OF TERRI KEYSER-COOPER               THORNDAL ARMSTRONG DELK
 5                                                      BALKENBUSH & EISINGER
 6                                                      By: / s / Katherine F. Parks __________
       By: / s / Terri Keyser-Cooper_________
 7       Terri Keyser-Cooper                               Katherine F. Parks, Esq.
         State Bar No. 3984                                State Bar No. 6227
 8       1130 Wakefield Trial                              6590 S. McCarran Blvd., Suite B
                                                           Reno, Nevada 89509
 9       Reno, Nevada 89523
                                                           (775) 786-2882
         (775) 337-0323
10                                                         kfp@thorndal.com
         keysercooper@lawyer.com                           Attorneys for Defendants
11       Attorney for Plaintiff                            M.T. BRANTINGHAM, SHANE JOYNER,
         Ryan Brandon                                      MATTHEW GALVIN, AND BRIAN KHARRL
12
13
14
                                                  ORDER
15
            IT IS SO ORDERED.
16
17                  April 6
            DATED ____________________, 2020.

18
                                                   ___________________________________
19
                                                   UNITED STATES MAGISTRATE JUDGE
20
21
22
23
24
25
26
27
28



                                                      -2-
     Case 3:20-cv-00142-LRH-CLB Document 7 Filed 04/02/20 Page 3 of 3



                                        CERTIFICATE OF SERVICE
 1
 2           Pursuant to FRCP 5(b), I certify that I am an employee of THORNDAL ARMSTRONG DELK

 3   BALKENBUSH & EISINGER, and that on this date I caused the foregoing XXXXX to be served on
 4
     all parties to this action by:
 5
             placing an original or true copy thereof in a sealed, postage prepaid, envelope in the
 6
 7                   United States mail at Reno, Nevada.

 8     ‫܂‬     United States District Court, District of Nevada CM/ ECF (Electronic Case Filing)
 9
     _____ personal delivery
10
     ____ facsimile (fax)
11
12   _____ Federal Express/UPS or other overnight delivery

13   fully addressed as follows:
14                                       Terri Keyser-Cooper, Esq.
15                                    Law Office of Terri Keyser-Cooper
                                           1130 Wakefield Trial
16                                          Reno, Nevada 89523
                                            Attorney for Plaintiff
17
18           DATED this ____ day of April, 2020.

19                                                  / s / Sam Baker
                                                   An employee of THORNDAL ARMSTRONG DELK
20                                                 BALKENBUSH & EISINGER
21
22
23
24
25
26
27
28



                                                     -3-
